DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-14 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brekkestran et al. (US 5023430) .
Brekkestran discloses in reference to claim:

1.  A heater system comprising: a heater bundle 26 comprising: a plurality of heater assemblies 22, more than one of the heater assemblies comprising a plurality of heater units 22a-f, more than one of the heater units defining at least one independently controlled heating zone 24a-f, and a plurality of power conductors 33 electrically connected to the independently controlled heating zones;  means 327 for determining temperature;  and a power supply device 28 including a controller 20 configured to automatically modulate power to the independently controlled heating zones through the power conductors based on the determined temperature within at least one of the independently controlled heating zones to provide a desired power output along a length of more than one of the heater assemblies.  
 Brekkestran discloses: (46)   In conclusion, the above-described system 20 thus independently operates each zone as a proportional, open-loop control system that allows for quick and easy selection of a desired temperature within that zone.  The system 20 also provides a manual means for simultaneously and uniformly adjusting the ambient temperature levels of all the independent zones of such a garment if weather conditions dictate that the overall warmth provided by the suit must be either increased or decreased.  Finally, the control system 20 also provides an automatic closed-loop feedback system using shunt resistors 45, current-limiting circuit 44 and master power level selection circuit 40 to clip or limit the total current drawn by the heating elements to a predetermined maximum.
	It is noted that Brekkestran discloses explicitly the independent and automatic control of the heating zones to desired temperatures.  As such and in order for the control system to automatically control each independent zone to the desired temperature, the control system must base the control on the determined temperature in the independent zone. It is further noted that the “determined temperature” of each zone is disclosed as a function of the resistance of the conductors within the heating zone. 

 
2.  The heater system according to claim 1, wherein sizes of the independently controlled heating zones 24a and 24a  are equal. 
 


6.  The heater system according to claim 1, wherein a higher number of independently controlled heating zones is provided by the controller through at least one of multiplexing, polarity sensitive switching, and thermal arrays.  Note that Brekkestran shows a thermal array in figure 1.

10.  The heater system according to claim 1, wherein the heater assemblies include a plurality of resistive heating wires and multiple pairs of power conductors to form multiple heating circuits. See Figures showing heating circuits and paired wires. 

 11.  A heater system comprising: a heater bundle 26 comprising: a plurality of heater assemblies 22, more than one of the heater assemblies comprising a plurality of heater units 22a-f, more than one of the heater units defining at least one independently controlled heating zone 24a-f, and a plurality of power conductors 33 electrically connected to the independently controlled heating zones;  means 327 for determining at least one of heating conditions and heating requirements;  and a power supply device 28 including a controller 20 configured to automatically modulate power to the independently controlled heating zones of the heater units through the power conductors based on the at least one of heating conditions and heating requirements to provide a desired power output along a length of more than one of the heater assemblies. 
	Brekkestran discloses: (46)   In conclusion, the above-described system 20 thus independently operates each zone as a proportional, open-loop control system that allows for quick and easy selection of a desired temperature within that zone.  The system 20 also provides a manual means for simultaneously and uniformly adjusting the ambient temperature levels of all the the control system 20 also provides an automatic closed-loop feedback system using shunt resistors 45, current-limiting circuit 44 and master power level selection circuit 40 to clip or limit the total current drawn by the heating elements to a predetermined maximum.
	It is noted that Brekkestran discloses explicitly the independent and automatic control of the heating zones to desired temperatures.  As such and in order for the control system to automatically control each independent zone to the desired temperature, the control system must base the control on the determined temperature in the independent zone. It is further noted that the “determined temperature” of each zone is disclosed as a function of the resistance of the conductors within the heating zone. 

 
12.  The heater assembly according to claim 11, wherein the at least one of heating conditions and heating requirements are selected from the group consisting of life of the heater units, reliability of the heater units, sizes of the heater units, costs of the heater units, local heater flux, characteristics and operation of the heater units, and entire power output.  Note controller 20 uses a heating condition characteristic such as temperature.
 
13.  The heater system according to claim 11, wherein sizes of the independently controlled heating zones 24a and 24a  are equal. 
 
14.  The heater system according to claim 11, wherein sizes of the independently controlled heating zones  24a and 24b are different. 

16.  A heater system comprising: a heater assembly 26 comprising a plurality of heater units 22, more than one of the heater units defining at least one independently controlled heating zone 24;  a plurality of power conductors  33 electrically connected to each of the heater units;  means 327 for determining temperature;  and a power supply device 28 including a controller 20 configured to automatically modulate power to the independently controlled heating zones through the power conductors based on the determined temperature within at least one of the independently controlled heating zones to provide a desired power output along a length of more than one of the heater assemblies. 
 Brekkestran discloses: (46)   In conclusion, the above-described system 20 thus independently operates each zone as a proportional, open-loop control system that allows for quick and easy selection of a desired temperature within that zone.  The system 20 also provides a manual means for simultaneously and uniformly adjusting the ambient temperature levels of all the independent zones of such a garment if weather conditions dictate that the overall warmth provided by the suit must be either increased or decreased.  Finally, the control system 20 also provides an automatic closed-loop feedback system using shunt resistors 45, current-limiting circuit 44 and master power level selection circuit 40 to clip or limit the total current drawn by the heating elements to a predetermined maximum.
	It is noted that Brekkestran discloses explicitly the independent and automatic control of the heating zones to desired temperatures.  As such and in order for the control system to automatically control each independent zone to the desired temperature, the control system must base the control on the determined temperature in the independent zone. It is further noted that the “determined temperature” of each zone is disclosed as a function of the resistance of the conductors within the heating zone. 


 
18.  The heater system according to claim 16, wherein sizes of the independently controlled heating zones 24a and 24b  are different. 
 
20.  A heater system comprising: a heater assembly 26 comprising a plurality of heater units 22, each heater unit defining at least one independently controlled heating zone 24;  a plurality of power conductors 33 electrically connected to the heater units;  and a power supply device 28 including a controller 20 configured to automatically modulate power to the independently controlled heating zones of the heater units through the power conductors based on at least one of heating conditions (sensed by 327) and heating requirements to provide a desired power output along a length of the heater assembly. 
Brekkestran discloses: (46)   In conclusion, the above-described system 20 thus independently operates each zone as a proportional, open-loop control system that allows for quick and easy selection of a desired temperature within that zone.  The system 20 also provides a manual means for simultaneously and uniformly adjusting the ambient temperature levels of all the independent zones of such a garment if weather conditions dictate that the overall warmth provided by the suit must be either increased or decreased.  Finally, the control system 20 also provides an automatic closed-loop feedback system using shunt resistors 45, current-limiting circuit 44 and master power level selection circuit 40 to clip or limit the total current drawn by the heating elements to a predetermined maximum.
	It is noted that Brekkestran discloses explicitly the independent and automatic control of the heating zones to desired temperatures.  As such and in order for the control system to automatically control each independent zone to the desired temperature, the control system must base the control on . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brekkestran et al. (US 5023430) in view of DeAngelis et al. (US 2005/0067405A1).
Brekkestran discloses the claimed invention except in reference to claim:

9.  The heater system according to claim 1, wherein the heater assemblies include resistive heating wires, wherein at least one of the resistive heating wires functions as a sensor. 
 	DeAngelis discloses a flexible heater usable in a device such as disclosed by Brekkestran, wherein the heater assemblies include resistive heating wires, wherein at least one of the resistive heating wires functions as a sensor. 
	One of skill in the art would find it obvious to modify the Brekketran device to include the self-regulating heaters as taught by DeAngelis at least as a redundant means of passive temperature control.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 8, 11, 12, 15, 16 , 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 5, 8 and 16 of U.S. Patent No. 10247445. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope regarding the temperature determining means/ heating condition/requirements determining means and it has been held that the narrow anticipates the broad. Regarding claims 4, 15, 19, it is noted that the core body and resistive heating element surrounding the core body reads as a cartridge heater. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.